IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


YUSUF R. BROWN,                             : No. 177 MM 2020
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
LANCASTER COUNTY,                           :
                                            :
                    Respondent              :


                                    ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.